Citation Nr: 1139935	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  10-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of medical expenses for medical care received at Strong Memorial Hospital on October 21, 2009.

[The issues of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) and entitlement to service connection for a low back disability will be addressed in a separate decision with a separate docket number to be issued concurrently.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from October 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination by the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.  A notice of disagreement was received in February 2010, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.

The Veteran testified before the undersigned at a Board hearing at the local Regional Office in October 2010.


FINDINGS OF FACT

1.  VA did not provide prior authorization for the medical services provided at Strong Memorial Hospital on October 21, 2009.

2.  The treatment the Veteran received at Strong Memorial Hospital on October 21, 2009, was for a nonservice-connected disability; the treatment was not for a disability associated with and aggravating a service-connected disability; the Veteran did not have a total disability permanent in nature resulting from a service- connected disability; nor was the private medical treatment related to a Chapter 31 Vocational Rehabilitation program.

3.  The Veteran had coverage under a health-plan contract through Tricare for payment or reimbursement, in part, for the emergency treatment at Strong Memorial Hospital on October 21, 2009.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private medical services the Veteran received at Strong Memorial Hospital on October 21, 2009, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 17.1004 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made are not in dispute.  The Board accepts the Veteran's credible testimony concerning the events he believed constituted VA authorization for private medical care; the adverse determination below results from application of the law to the facts as presented by the Veteran's own contentions and testimony.  Furthermore, the facts concerning the nature of the Veteran's service-connected disabilities and the nature of the medical problems requiring the pertinent treatment on October 21, 2009, are not in dispute as the Board has accepted the Veteran's own contentions and testimony in this regard.  The Veteran also does not dispute the fact that his pertinent medical treatment on October 21, 2009, was covered in part by his Tricare medical insurance.

The essential factual findings in this case are not in dispute, and whether the Veteran is entitled to payment or reimbursement for the medical expenses in question is wholly a matter of interpretation of the pertinent statute and the regulatory provisions based on that statute. The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Analysis

The Veteran is seeking entitlement to reimbursement or payment for medical expenses incurred at Strong Memorial Hospital on October 21, 2009.

The facts of this case are not in dispute.  As explained in the Veteran's testimony, including in his testimony at his October 2010 Board hearing, the Veteran was ill with symptoms of severe frequent vomiting on October 21, 2009.  He called a VA clinic, as the nearest VA hospital to his home was nearly two hours away, and a nurse for his primary care physician advised the Veteran that he should go to the emergency room of nearby Strong Memorial Hospital.  The Veteran was admitted to Strong Memorial Hospital on that day.  The Veteran believed that his treatment would be covered by VA such that he would incur no out-of-pocket expense.  The Veteran also plainly acknowledges that he had Tricare medical insurance at that time.  However, as VA determined that the Veteran's pertinent treatment at Strong Memorial Hospital was not authorized for the purposes of reimbursement, the Veteran became liable for a $3,000 deductible under the terms of his Tricare coverage at that time.  The Veteran essentially contends VA should cover the payment of this medical treatment because he (a) believed that he had been authorized by VA to seek the private treatment, or alternatively (b) because he may qualify for reimbursement for unauthorized private treatment under another legal basis.

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received at Strong Memorial Hospital on October 21, 2009.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

But as to prior authorization, the record does not contain sufficient evidence that VA actually authorized the Veteran's private hospitalization at Strong Memorial Hospital on October 21, 2009.  In this regard, the Board acknowledges the Veteran's assertion that on October 21, 2009, he called a VA Clinic and spoke with a VA nurse.  He alleges she advised him to go to the emergency room at Strong Memorial Hospital.  He does not specifically contend that there was written authorization nor does he specifically contend that he was told that expenses would be covered by VA.  Rather, as explained in his October 2010 Board hearing testimony, the Veteran assumed that VA expenses would be covered because "their nurse told me to go right to Strong ....  I thought that if it was over an hour away ... and being violently ill ... so I thought I was covered because I was on 100 percent disability at the time for my knee replacement."

The Board understands the Veteran's assumptions and sympathizes with the difficulty of his situation at the time in question.  However, even accepting the Veteran's credible testimony in this regard, the events he describes do not constitute prior authorization for the non-VA medical care because specific formalities were not followed to obtain such authorization.  Specifically, authorization was not obtained from a VA employee with appropriate authority, namely a VA Medical Center director or a VA clinic director; additionally, the Veteran does not contend that there was any written confirmation of any authorization.

VA's General Counsel, in response to the question regarding '[w]ho has the authority to approve or authorize a request for private hospitalization at VA expense under 38 U.S.C.A. § 1703(a), and what type of action(s) is necessary to constitute prior authorization under 38 C.F.R. § [17.54]' has indicated that the requirements for obtaining prior authorization for private medical expenses are quite specific.  In addition to meeting statutory requirements for reimbursement, any verbal authorizations must be confirmed in writing.  See VA O.G.C. Concl. Op. 1-95, 8, 9.

The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays.  38 C.F.R. § 17.54.

While the Board accepts the Veteran's credible testimony reflecting that he spoke to a VA nurse who advised him to report to the emergency room at Strong Memorial Hospital on October 21, 2009, the evidence does not establish that the Veteran received prior authorization for the non-VA medical care because specific formalities were not followed to obtain such authorization.  Specifically, authorization was not obtained from a VA employee with appropriate authority, namely a VA Medical Center director or a VA clinic director.  

The present case is factually similar to Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  In the Smith case, the Veteran had argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Id. at 379.  See also Malone v. Gober, 10 Vet. App. 539, 544 (1997).  Thus, the requirements for private authorization are not met here on that basis.

The VAMC indicates, in the February 2010 statement of the case, that on October 22, 2009, the Non-VA Care office was notified that the Veteran had been admitted to Strong Memorial Hospital, and the VAMC at that time informed Strong Memorial Hospital that the Veteran did not have VA authorization for inpatient admission for reimbursement purposes.  The Veteran does not otherwise contend that any VA authorization has ever been expressed in any manner or at any time other than the phone conversation with a VA nurse on October 21, 2009.  As the Veteran's phone conversation with a VA nurse on October 21, 2009, did not constitute the receipt of prior authorization for the non-VA medical treatment, and as no other manner of prior authorization has been contended by the Veteran in this appeal, the Board must accordingly conclude that prior authorization for the private medical treatment received on October 21, 2009, was not obtained pursuant to 38 C.F.R. § 17.54.

There is no confirmation of prior authorization for VA purposes.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of allegedly 'authorized' private treatment is unwarranted.

The Board now turns to consideration of whether the Veteran may be entitled to reimbursement of medical expenses for the unauthorized private medical treatment at Strong Memorial Hospital on October 21, 2009.

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services:

(1) For an adjudicated service-connected disability;

(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability;

(3) For any disability of a veteran who has a total disability permanent in nature, resulting from a service- connected disability;

(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran does not meet all the criteria of 38 C.F.R. § 17.120 because service connection is not in effect for the disability treated during the unauthorized private medical care.  Service connection is in effect for various joint disabilities and scars; the Veteran's October 21, 2009, private medical treatment at issue in this case featured severe vomiting with no suggestion of service-connected disability involvement.  The Veteran does not contend that the October 21, 2009, medical treatment concerned a service-connected disability or any disability pertinently associated with a service-connected disability.  Neither does the Veteran contend that he was participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31.

The Board notes that the Veteran's contentions do reference the fact that he had a temporary 100 percent disability rating associated with recovery from knee surgery.  However, the Veteran's 100 percent disability rating in effect at that time was expressly a temporary rating.  As the Veteran did not have a total disability permanent in nature, resulting from a service-connected disability, this criteria is not met.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned].

Although the criteria of 38 C.F.R. § 17.120 have not been met, it must still be considered whether payment or reimbursement for the emergency services for nonservice-connected conditions in non-VA facilities can be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility;

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

The Board observes that these criteria are also conjunctive, not disjunctive; thus all criteria must be met.  

Most fatal to the Veteran's claim with regard to seeking reimbursement for the emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 is the undisputed fact that the Veteran had insurance through Tricare, a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  The Veteran's October 2010 Board hearing testimony acknowledged that his Tricare coverage at the time covered his emergency medical treatment; the Veteran expressly acknowledged that he specifically seeks reimbursement for the $3,000 deductible which he is responsible to pay to Strong Memorial Hospital under the terms of his coverage at that time.  Thus, while the Board realizes the Veteran is financially liable to Strong Memorial Hospital for his treatment there, he has insurance coverage under Tricare.  Even if this coverage is insufficient to cover the cost of all the medical expenses he incurred, there is no provision for making an exception in this circumstance.  Instead, he is still required to satisfy all of the requirements for payment or reimbursement under 38 U.S.C.A. § 1725 (the Millennium Act), and he clearly does not.

Because the Veteran fails to meet the criteria required under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement or payment for any amount in question is prohibited.  As discussed above, no other legal basis for VA reimbursement of medical expenses from unauthorized private medical care is established in this case, and there is no basis for finding that the private medical care in question was properly authorized by VA.

While the Board empathizes with the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  'No [in]equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).


ORDER

Entitlement to payment or reimbursement for private medical services the Veteran received at Strong Memorial Hospital in Rochester, New York, on October 21, 2009, is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


